Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 9,711,487. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No 9,711,487 discloses in claims 1,8, a memory device comprising: a first die including first temperature sensors configured to generate first temperature information and a first temperature calculator configured to generate first calculated temperature information based on the first temperature information; and a second die including a memory cell array, second temperature sensors sensor configured to generate second temperature information, and a second temperature calculator configured to receive the first calculated temperature information from the first die, wherein the second die is configured to adjust an operation parameter of the second die based on the second temperature information and the first calculated temperature information.
As for the limitation of adjusting an operation parameter of the second die, “a compensation” is a form of adjustment. Therefore, at the time the invention was made; it would have been obvious to use the teaching of U.S. Patent No 9,711,487 in the device of the instant invention’s device because the action of compensating is synonymous with the action of adjusting.
Regarding claims 2-9, U.S. Patent No 9,711,487 discloses in claims 2-11, a memory device wherein the first die and the second die are stacked and further comprise through silicon vias (TSVs) extending vertically between the first and second dies die; wherein a the number of the first temperature sensors in the first die is greater than a the number of the second temperature sensors sensor in the second dies; wherein the first die is configured to calculate a temperature difference between the highest temperature and the lowest temperature constituting the first temperature information and output first temperature deviation information; wherein the first die is configured to calculate the first temperature deviation information based on the temperature difference and a temperature environment variable representative of a structural characteristic of a multi-chip package; wherein the first die is configured to select the highest temperature or the lowest temperature from among temperatures constituting the first temperature information, calculate a temperature difference between the selected temperature and a reference temperature, and output the temperature difference as first temperature deviation information; wherein the first die comprises a memory cell array; wherein the second die comprises a memory cell array, and wherein the operation parameter of the second die comprises at least one of a duration of refresh operations of rows of memory cells of the memory cell array, a DC .
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,804,248. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 10, U.S. Patent No 9,711,487 discloses a memory device comprising: a first die including first temperature sensors configured to generate first temperature information and a first temperature calculator configured to generate first calculated temperature information based on the first temperature information; a second die including a first memory cell array, second temp sensor configured to generate second temperature information, and a second temperature calculator configured to receive the first calculated temperature information from the first die and output second calculated temperature information; a third die including a second memory cell array, third temp sensor configured to generate third temperature information, and a third temperature calculator configured to receive the second calculated temperature information from the second die; first through silicon vias (TSVs) electrically connecting the first die and the second die; and second TSVs electrically connecting the second die and the third die, wherein the first calculated temperature information is provided to the second die from the first die via the first TSVs, and the first calculated temperature information is provided to the third die from the second die via the second TSVs.
Regarding claims 11-17, U.S. Patent No 9,711,487 discloses in claims 12-30 wherein the first die comprises a logic die and the second and the third dies comprise memory dies; wherein a the number of the first temperature sensors sensor is greater 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813